United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41596
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIA ISABEL MARTINEZ-TREVINO,
also known as Isabel Maria Martinez-Trevino,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                    USDC No. 5:04-CR-1176-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maria Isabel Martinez-Trevino (“Martinez”) appeals her

conviction and sentence for illegal reentry after a previous

deportation.   She argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Martinez raises an issue that she concedes is

foreclosed, but she seeks to preserve it for further review.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41596
                                -2-

     This argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     The

Supreme Court’s decisions in Blakely v. Washington, 124 S. Ct.
2531 (2004), and United States v. Booker, 125 S. Ct. 738 (2005),

did not overrule Almendarez-Torres.    See Booker, 125 S. Ct. at

756; Blakely, 124 S. Ct. at 2536-43.   This court does not have

the authority to overrule Almendarez-Torres.    See Dabeit, 231
F.3d at 984.   Accordingly, Martinez’s conviction and sentence are

AFFIRMED.